Citation Nr: 0108509	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-04 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits calculated in the amount of $8,360.04.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 administrative decision 
by the Committee on Waivers and Compromises (Committee) 
located in the Department of Veterans Affairs (VA), 
Indianapolis, Indiana, Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The recovery of an overpayment of pension benefits 
calculated in the amount of $8,360.04 would cause the veteran 
undue financial hardship and would be against equity and good 
conscience.


CONCLUSION OF LAW

The requirements for a waiver of recovery of an overpayment 
of improved pension benefits calculated in the amount of 
$8,360.04 have been met.  38 U.S.C.A. §§ 1155 (West 1991), 
(Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 
38 U.S.C. § 5107); 38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2000).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran originally submitted a claim for entitlement to a 
nonservice-connected disability pension in August 1986.  At 
the time he indicated some wages for his spouse but said that 
she had last worked in July 1986.  He submitted a letter from 
the Social Security Administration (SSA) dated that same 
month that detailed his gross monthly SSA benefit of $444.10 
per month.

The veteran was awarded nonservice-connected pension benefits 
in September 1986.  The letter of notification reported only 
the veteran's income in the recap of total income.  A second 
letter from the RO, dated in October 1986, increased the 
monthly pension benefit to include the veteran's spouse.  No 
income was attributed to the spouse.

In August 1987, the RO certified to the SSA the amount of 
pension paid to the veteran, and the amount included for his 
spouse.

In September 1987, the veteran submitted an Eligibility 
Verification Report (EVR) which reflected the veteran's 
monthly SSA income of $449 and the spouse's SSA income of 
$174.00.  The veteran included a letter from the SSA to his 
spouse, which verified the monthly SSA amount as $174.00.

In September 1987, the veteran submitted another EVR wherein 
he reported a lump sum payment to his spouse of approximately 
$2,600 paid in September 1987.  He later included a letter 
from SSA which explained the amount of the lump sum.  The SSA 
letter noted that the spouse would receive monthly 
Supplemental Security Income (SSI) payments of $138.47 as of 
April 1987.  The letter also recounted the spouse's monthly 
SSA disability income of $174.00.

In October 1987, the veteran submitted a copy of his spouse's 
monthly SSI check as well as a letter from SSA describing a 
lump sum payment of $913.50 issued in October 1987.  The 
veteran requested that he be notified how these payments 
would affect his VA pension.  

The RO issued a letter describing the veteran's pension 
benefits in November 1987.  The letter noted the spouse's 
annual income of $2,088, based on monthly SSA payments, and 
other income of $913.  The letter discontinued the veteran's 
pension payments because of excessive income, effective 
November 1, 1987.

In December 1987, the veteran submitted a statement inquiring 
as to how the RO had computed his annual income.  He also 
included a letter from the SSA, which reported his spouse's 
SSA disability and SSI payments of $174 and $138.47, 
respectively.

The veteran submitted a request to reopen his pension claim 
in October 1988.  He submitted an EVR that listed monthly SSA 
income for him of $467.80 and $182 for his spouse.  The line 
used to report amounts relating to SSI/Public Assistance 
contained "$0" for the spouse.  The veteran's pension 
payments were established, effective October 1, 1987.  

The veteran submitted another EVR in December 1989.  He 
reported his monthly SSA amount as well as his spouse's 
monthly SSA payment ($188.90).  He also included her SSI of 
$182.24.  The RO then issued a letter detailing the veteran's 
monthly pension amount.  The letter indicated spousal income 
of $2,268, which accounted for only the spouse's SSA payments 
and did not include her SSI as reported by the veteran.

In November 1990, the veteran submitted an EVR wherein he 
reported the receipt of approximately $7,600 of additional 
income.  He also listed his wife's monthly SSA and SSI 
payments.  As a result of the additional income the veteran's 
pension was terminated, effective from December 1, 1990.

The veteran submitted a request to reopen his claim in 
November 1993.  He also submitted two letters from SSA; both 
were dated in November 1993.  The veteran's SSA payment was 
listed by SSA as $574.30 and his spouse's SSA payment was 
given as $222.70.  The veteran also submitted an EVR that 
reported those monthly amounts as his total income.  No 
mention was made of SSI or any other payment from SSA.

The veteran's entitlement to pension benefits was 
reestablished in May 1994 with an effective date of December 
1, 1993.  His monthly payment was to be $36 based on annual 
income of $7,069 for him and $2,737 for his spouse.

The veteran submitted Medical Expense Report (MER) forms in 
1994, 1995, 1996, 1998 and 1999.  After each submission, the 
RO issued a letter detailing the amount of the veteran's 
monthly pension benefit.  Each letter reminded the veteran to 
report any changes in income immediately.  The veteran also 
submitted an EVR in December 1996.  The only income listed 
was the monthly SSA payments for the veteran and his spouse. 

Associated with the claims file are three letters from the 
SSA dated in March 1999.  The letters detail payment amounts 
to the veteran and his spouse.  The veteran was noted to 
receive $661.20 per month beginning in December 1998.  The 
veteran's spouse had two letters.  On letter stated her gross 
benefit was $256.10 per month, beginning December 1998.  The 
second letter noted a gross monthly benefit of $144.10 
beginning December 1998.  The second letter did not identify 
the type of benefit, e.g. SSI.  

A March 1999 Report of Contact (ROC), also associated with 
the claims file, reflects that the veteran's spouse became 
entitled to the second payment in October 1991 under the 
veteran's social security number.  The ROC listed monthly 
amounts paid for the years from 1991 to 1998.  The ROC did 
not provide any explanation why there was a second payment 
for the spouse.

The veteran was notified in March 1999 that the $144 payment 
for his spouse had not been used in computing the veteran's 
total income for pension purposes.  He was advised that 
income from the second SSA payment to the spouse would be 
calculated against his total income for each year from 
December 1, 1993, through December 1, 1998, to determine his 
proper monthly VA payment.  He was also informed that it was 
proposed to terminate his benefits effective January 1, 1999, 
because of excessive income.  The veteran was further advised 
that the adjustment of his payments would result in an 
overpayment and he would be notified of the proper amount and 
repayment information.  He was also informed of his right to 
submit evidence on his behalf and to have a hearing if he so 
desired.

In July 1999 the veteran was notified that the amount of 
overpayment was $8,360.04.  He was again advised of his right 
to a hearing and to submit evidence on his behalf.  

The veteran submitted a request for a waiver of the 
overpayment in July 1999.  The veteran noted that the county 
veteran's service officer submitted the EVR to reopen his 
pension claim in 1993.  He also noted that the March 1993 
letters from SSA did not mention the $144.  Rather, he 
reported all the income reflected by the two letters 
received.  The veteran said that he had requested current 
award letters from SSA and had included those with his 
request for a waiver.  The veteran also included a Financial 
Status Report (FSR) with his submission. 

The FSR showed that the veteran had a total monthly net 
income of $1,061.30 ($661.20 for the veteran and $400.10 
(should be $400.20) for the spouse).  The veteran reported 
total monthly expenses of $1,189.60, for a net loss each 
month of $128.00.  Included in the monthly debt were payments 
to a finance company and three credit cards for a total of 
$235.  The veteran failed to list the value of his real 
estate when he claimed assets of a 1986 automobile valued at 
$1,000.

The veteran also submitted a letter of explanation from the 
SSA as well as three award letters dated in June 1999.  The 
letter of explanation stated that the veteran's spouse was 
receiving benefits from her own record and as a spouse from 
the veteran's records.  The letter explained that benefits 
would normally be combined into one payment but were not in 
this case.  This was because the veteran's spouse originally 
was awarded SSA benefits on her record for disability; then, 
when she turned 62, she filed for additional benefits based 
on the veteran's record.  The letter further provided that if 
a previous request for benefit verification did not 
specifically request verification of how much benefits were 
received by the spouse on all records, it was possible that 
the SSA response would show only the amount received on one 
record.  

The June 1999 award letters listed benefits payable to the 
veteran in the amount of $661.20 and to his spouse in the 
amounts of $256.10 and $144.10, respectively.  Those payment 
levels were effective as of December 1998.

The Committee on Waivers & Compromises denied the veteran's 
claim for a waiver in August 1999.  The decision calculated 
monthly income of $1,061.30 and monthly expenses of $954.60 
(leaving aside the $235 per month paid to the finance company 
and credit cards).  This calculation resulted in a positive 
cash flow of $106.70 per month.  The decision went on to find 
bad faith on the part of the veteran in not reporting the 
additional SSA income.  The Committee noted that the veteran 
had been afforded a number of opportunities to correct the 
reporting of income over the years.  Further, the Committee 
stated that the Government should be accorded the same regard 
and priority as private creditors.

The veteran submitted his notice of disagreement in September 
1999.  At that time he argued that he believed the extra $140 
[sic] was included in the SSA amounts he was provided in 
1993.  He said that he would have included the extra payment 
in his EVR if he had been told of it.  He also stated that he 
had not received all the letters mentioned by VA that 
requested updates of his income.  In summary, he said the 
failure to include the extra SSA payment was an honest 
mistake.

The veteran's substantive appeal was received in February 
2000.  He also submitted an updated FSR with his appeal.  The 
FSR reported the same monthly net income of $1,061.30 but now 
showed monthly expenses of $1,281.56, for a negative monthly 
cash flow of $220.26.  The two major changes consisted of the 
elimination of the credit card debt by way of a loan secured 
by the veteran's house and the additional cost of health 
insurance.  

Finally, the RO obtained computer printouts of SSA benefits 
payable to the veteran and his spouse in February 2000.  The 
printouts contained only two amounts, one of $676.50 for the 
veteran and the other of $261.50 for the veteran's spouse.  
The spouse's printout contains a handwritten amount of 
$408.50 which the Board assumes represents the spouse's total 
monthly benefit although this amount is not identified as 
such and there is no basis for this amount contained in the 
claims file.

II.  Analysis

The Board has reviewed the record and finds that all relevant 
evidence necessary for an equitable disposition of this claim 
has been obtained, and there is no further development needed 
to satisfy the duty to assist.  Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).

Pursuant to 38 U.S.C.A. § 1521(a) (West 1991), improved 
(nonservice-connected) pension is a benefit payable by the VA 
to a veteran of a period of war who is permanently and 
totally disabled from non-service-connected disability not 
the result of the veteran's willful misconduct.

Basic entitlement exists if, among other things, the 
veteran's income is not in excess of the applicable Maximum 
Annual Pension Rate (MAPR) specified in 38 C.F.R. § 3.23 
(2000).  See 38 U.S.C.A. § 1521(a) (West 1991); 38 C.F.R. §§ 
3.3(a)(3) (2000).  The MAPR is periodically increased from 
year to year.  38 C.F.R. § 3.23(a).  The maximum rates for 
improved pension shall be reduced by the amount of the 
countable annual income of the veteran.  38 U.S.C.A. § 1521; 
38 C.F.R. § 3.23(b).

In computing income for pension purposes, payments of any 
kind from any source shall be counted as income during the 
12-month annualization period in which received unless 
specifically excluded.  38 C.F.R. § 3.271 (2000).  In 
general, Social Security income, other than SSI benefits, is 
countable income.  38 C.F.R. § 3.262 (2000).  A VA pension 
recipient must notify the VA of all circumstances which will 
affect his entitlement to receive, or the rate of, the 
benefit being paid.  Such notice must be furnished when the 
recipient acquires knowledge that his income changed.  38 
C.F.R. § 3.660(a)(1) (2000).

Recovery of an overpayment may be waived if there is no 
indication of fraud, misrepresentation, or bad faith, on the 
part of the person or the persons having an interest in 
obtaining the waiver, and recovery of such indebtedness would 
be against equity and good conscience.  See 38 U.S.C.A. § 
5302(c) (West 1991); 38 C.F.R. §§ 1.962, 1.963 (2000).  

In the absence of fraud, misrepresentation, or bad faith, 
consideration may be given as to whether recovery of the 
overpayment would be against equity and good conscience.  The 
standard "equity and good conscience" will be applied when 
the facts and circumstances in a particular case indicate a 
need for reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive: (1) the fault of the debtor, (2) balancing of 
faults between the debtor and the VA, (3) undue hardship of 
collection on the debtor, (4) whether collection would defeat 
the purpose of an existing benefit to the veteran, (5) 
whether failure to collect a debt would result in the unjust 
enrichment of the veteran, and (6) whether the veteran 
changed positions to his/her detriment in reliance upon a 
granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

In this case, the RO determined that there was bad faith on 
the part of the veteran in the creation of the overpayment.  
However, the Board reviews the facts and circumstances on a 
de novo basis.  Based upon such a review, the Board finds 
that there was no bad faith on the part of the veteran.   

The Board notes that, from the first claim for pension 
submitted by the veteran, he promptly advised VA of changes 
in income level.  Further, VA routinely reported his spouse's 
income level to the SSA in the later 1980's while she was in 
receipt of SSI benefits.  The Board notes that the veteran 
included his wife's SSI payments as income in the EVRs 
submitted in 1989 and 1990 on the line specifically 
requesting the information.  This was in addition to the 
copies of checks, and award letters provided by the veteran 
to ensure that his VA benefits were properly calculated.  The 
SSI income was never included in the several VA Form 21-
8947s, Compensation and Pension Award, that are contained in 
the claims file.  The veteran's pension was terminated on two 
occasions due to excess income that was reported by the 
veteran.  The veteran's credibility for providing updated 
financial information prior to 1993 is excellent.

The veteran submitted his claim to reestablish his pension 
benefits in November 1993.  He submitted what he thought was 
necessary, two award letters from the SSA which detailed the 
veteran and his spouse's SSA benefits.  This was in keeping 
with his prior actions.  Other than the extra income on one 
occasion from an inheritance, the veteran's entire reported 
income had been from SSA benefits.  

The veteran submitted an EVR in December 1996.  However, in 
December 1997, he received notice from VA that individuals 
who only have Social Security income do not have to complete 
an EVR.  He was further informed that he would not have to 
complete an EVR unless his situation changed.  As a result 
the veteran did not report his income on an annual basis on 
an EVR until after the overpayment was discovered.  

The fault of the overpayment does lie with the veteran, with 
no fault on the part of VA.  He is responsible for ensuring 
that all income is reported.  However, the Board finds that 
his failure to report the income was due to an honest 
mistake.  The veteran's spouse collected separate SSI 
benefits in nearly the same amount of her later monthly 
benefits on his record.  The SSI benefits were always 
reported to the VA.  The veteran solicited new benefit 
letters from SSA in 1993 and passed along what he was given.  
The new information did not reflect the additional spousal 
payment.  A little more due diligence on the part of the 
veteran may have disclosed the discrepancy between what he 
actually received each month and what the letters reflected.  
However, given the prior receipt of SSI, and the similar 
amount, the Board finds that there was ample possibility for 
confusion.  Finally, the veteran's income status did not 
actually "change" from 1993 to 1999.  The SSA payments to 
his spouse were in existence at the time he submitted his 
claim in November 1993.  Moreover, the RO informed the 
veteran that he did not have to submit EVRs if his only 
income was from Social Security, although changes were to be 
reported.  The Board finds that this too should be taken into 
consideration.

In regard to undue hardship, whether failure to collect the 
debt would defeat the purpose of the benefit, and whether 
failure to collect the debt would result in an unjust 
enrichment of the veteran, the Board notes that it is a close 
call.  Obviously, this type of pension is intended to assist 
veterans that are incapable of earning a living due to 
nonservice-connected disability.  Therefore, their level of 
income is typically very limited, as is the situation in this 
case.  There is no dispute that the only income attributable 
to the veteran and his spouse is the monthly SSA benefits.  
He is clearly on a fixed income based on the evidence of 
record.  Moreover, because of his current combined level of 
SSA income, his VA pension benefits have been terminated as 
of January 1, 1999.  Further, the veteran has submitted FSRs 
that reflect a either a negative, or nearly even cash flow 
with due consideration given to the credit card debt, now 
reflected by an equity loan.

Upon consideration of all of the evidence of record, the 
Board finds that collection of this debt would work an undue 
financial hardship.  The veteran's income level has been 
discussed and, at best, he is at a break-even point.  
Moreover, he has no significant assets from which the 
overpayment could be collected.  In conjunction with this 
finding, collection of the debt would defeat the purpose of 
providing an income-based pension.  Further, the failure to 
collect the debt would not constitute an unjust enrichment, 
as the record does not show that the veteran increased the 
value of his estate or was otherwise unjustly enriched by the 
overpayment of pension benefits.

In view of the foregoing, and resolving all reasonable doubt 
in favor of the veteran, the Board finds that recovery of the 
overpayment in the amount of $8,360.04, would be against the 
principles of equity and good conscience.  Accordingly, the 
Board concludes that the evidence warrants a waiver of 
recovery of the overpayment at issue.  Gilbert v. Derwinski, 
1 Vet. App. 49, 57-58 (1990); VCAA, § 4, (to be codified as 
amended at 38 U.S.C. § 5107(b)), 38 U.S.C.A. § 5302(a); 
38 C.F.R. §§ 1.963(a), 1.965(a).


ORDER

Waiver of recovery of the overpayment of improved pension 
benefits calculated in the amount of $8,360.04 is granted.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

